Citation Nr: 0404072	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  00-14 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for skin disease due to 
exposure to Agent Orange.

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus with peripheral neuropathy. 

3.  Entitlement to a rating in excess of 10 percent for 
prostate cancer. 

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD
T. Robinson, Counsel
INTRODUCTION

The veteran had active service from June 1963 to June 1967 
and from January 1968 to November 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In July 2003, a videoconference hearing was held before the 
undersigned, who is the acting Veterans Law Judge designated 
by the Chairman to conduct the hearing.  A transcript of the 
hearing is now part of the record before the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND 

As part of the veteran's VA examination in January 2001, a 
skin biopsy was ordered.  In March 2001, the veteran signed a 
consent form for the biopsy, but the laboratory results are 
not in the record.  Also, after VA examination in January 
2002, the veteran was advised to see a dermatologist.  In 
July 2003, the veteran testified that a physician stated that 
his skin rash was due to exposure to Agent Orange. 

The Board construes the veteran's August 2002 statement as a 
notice of disagreement to the June 2002 rating decision, 
granting service connection for diabetes and assigning an 
initial rating of 20 percent and continuing the 10 percent 
rating for prostate cancer. 

For these reasons, the Board determines that additional 
procedural and evidentiary development is needed.  Therefore, 
the case is REMANDED for the following action:

1.  Ensure compliance with the VCAA in 
accordance 38 U.S.C.A. §§ 5103, and 
5103A. 

In this regard, four elements are 
required for proper VCAA notice.  
They are (1) what evidence, not 
already of record, is necessary to 
substantiate the claims; (2) what 
evidence is to be provided by the 
veteran; (3) what evidence VA will 
obtain; and, (4) a request that the 
veteran provide any evidence in his 
possession that pertains to the 
claims.  

2.  Obtain VA medical records since March 
2001, including notes and the laboratory 
finding, that is, the result of the skin 
biopsy in March 2001, from the Biloxi 
VAMC. 

3.  Ask the veteran to identify any other 
VA medical facility, where he has 
received treatment for his skin condition 
since March 2001.  

3.  Ask the veteran to identify the 
private physician who attributed the 
veteran's skin condition to exposure to 
Agent Orange.  If necessary assist the 
veteran in obtaining any records he 
identifies. 

4.  Furnish the veteran and his 
representative, a statement of the case 
on the issues of an initial rating for 
diabetes and a rating in excess of 10 
percent for prostate cancer.  Notify the 
veteran that he must timely file a 
substantive appeal, after receipt of the 
statement of the case, in order to 
perfect his appeal of this issues and to 
have the issues reviewed on appeal by the 
Board. 

5.  After the above development has been 
completed, adjudicate the claim.  In any 
benefit sought remains denied and has 
been perfected for appeal, furnish the 
veteran and his representative a 
supplemental statement of the case.  Then 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge
	

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).














